United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 12, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60163
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MICHAEL BULLOCK,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 2:01-CR-7-ALL
                      --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender representing Michael Bullock has

moved for leave to withdraw and has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967).    Our independent

review of the record, counsel’s brief, and Bullock’s response

shows that there are no nonfrivolous issues for appeal.       We

decline to address any claim of ineffective assistance of

counsel, without prejudice to Bullock’s right to assert such

claims in a motion pursuant to 28 U.S.C. § 2255.    United States


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-60163
                               -2-

v. Higdon, 832 F.2d 312, 314 (5th Cir. 1987).   Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and this appeal is DISMISSED.

See 5TH CIR. R. 42.2.